DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s amendment filed on 8/22/2022. 
Currently, claims 1-7 are pending and examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, line 5; a citation “a door” is confusing and indefinite because does not clear whether if the same “a door” cited in line 4? Clarification is required. Claims 3-4 depending upon the rejected claim 2 are also rejected.
Re claim 3, lines 4, 12, 15; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Clarification is required. Claim 4, line 5; having the same issues as mentioned is also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2019/0078373 to Schulz et al. (‘Schulz’).
Re claim 1: Schulz discloses a vehicle control apparatus comprising: a projection unit 15 configured to project text or graphics (par. [0066]) onto a road surface; a sensor 17 configured to detect an object (par. 0060]) in an area where the text or the graphics are projected; and a control unit 13 configured to output a control signal that causes a component 12 (par. [0049]) of a vehicle 1 to operate upon the sensor 17 detects the object (par. [0060]).
Re claim 2: wherein the component 12 of the vehicle 1 forms at least one of a locking or unlocking system configured to lock and unlock a door 11, a door opening or closing system (par. [0051], lines 1-3) configured to open and close a door 11, and a warning system 16 configured to give notice of a danger (par. [0063]).
Re claim 3: wherein an area where the sensor 17 detects the object includes a dangerous area (par. [0060]) that is dangerous when the component 12 of the vehicle 1 is caused to operate with the object being detected, and a safe area where the component 12 of the vehicle 1 is allowed to safely operate with the object being detected, the sensor 17 is configured to make detection while distinguishing between the dangerous area and the safe area (par. [0060]), the control unit 13 outputs the control signal that activates the locking or unlocking system or the door opening or closing system 12 when the sensor detects the object in the safe area, and the control unit 13 outputs the control signal that activates the warning system when the sensor detects the object in the dangerous area (see pars. [0059]-[0060]).
Re claim 4: wherein the control unit 13 outputs the control signal that stops opening of the door 11 being performed by the door opening or closing system 12, or reduces a speed of opening of the door, when the sensor 17 detects the object in the dangerous area after the control signal that activates the locking or unlocking system or the door opening or closing system is output (see pars. [0059]-[0060]).
Re claim 5: wherein the text or the graphics are projected in a form of a still image, animation, or a moving image (see par. [0066]).
Re claim 6: wherein the projection unit 15 is a projector configured to project the text or the graphics (par. [0066]) on the road surface, or a laser projector configured to draw the text or the graphics on the road surface.
Re claim 7: wherein the projection unit 15 is mounted in the vehicle 1 (Fig. 1) in such a manner that the projection unit 15 is allowed to turn, and is driven by an actuator, and an operation of the actuator is controlled by the control unit 13.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
This Office action is made non-final since the previous action’s prior art date is unavailable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale